Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION: REFUSAL
General Information
This application discloses the following embodiments:
Embodiment 1 - Figs. 1.1-1.7 showing a heater with no controls 
Embodiment 2 – Figs. 2.1-2.7 showing a heater with controls added to the front top panel
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
The above identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited.  Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.  Any rejection of one embodiment over prior art will apply equally to all other embodiments.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept.  Failure of applicant to traverse this determination in reply to this action will be considered an admission of lack of patentable distinction between the above identified embodiments.

Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a)  and (b)  or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

The claim is indefinite and nonenabling because the exact shape and appearance cannot be determined for the following reasons:

1.  The claim is indefinite because the reproductions include coloring, in all the figures, that is not described in the specification, and the scope of the claimed design cannot be determined.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If the coloring identifies matter for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132  ):
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

--The portion of the design shown in the color (insert description) is for the purpose of illustrating (insert description) and forms no part of the claimed design.--

If applicant is attempting to claim the colors shown on the heater applicant may insert this statement in the specification immediately preceding the claim. 

-- The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee. --
 
2. The two perspective views depict holes on the last element of the heater that are missing from the two rear views 1.2 and 2.2. 

    PNG
    media_image2.png
    899
    772
    media_image2.png
    Greyscale

3. Portions of Figures 1.2 and 2.2 cannot be clearly enabled, and are insufficiently disclosed. Specifically, the exact depth, relative position, and configuration of the details cannot be understood without resorting to conjecture. The elements and surfaces noted below (pointed to) seem to be obscured in the other views that might assist in their understanding, and provision of additional views further explaining these elements would likely introduce new matter. It is suggested that applicant amend the drawings by removing the nonenabling areas from the claim through conversion to broken line. If applicant chooses to do so, a broken line statement must be added to the specification.

    PNG
    media_image3.png
    714
    579
    media_image3.png
    Greyscale

It is noted that non-enabled portions of a design may be removed from the claim via conversion to broken lines, but applicants are cautioned that the resulting claimed design must have been evident within the originally submitted drawings in order to meet the written description requirement of 35 USC 112(a).  An amended claimed design in which random portions have been selectively removed from the claim is likely to be rejected for introducing new matter.

When preparing new drawings, care must be exercised to avoid introduction of anything that could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

CONCLIUSION
The claim stands rejected for the reasons set forth. 
The references are cited as the most pertinent art found and are not applied.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA AMAN whose telephone number is (571)272-4515.  The examiner can normally be reached  on M – F 1am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on (571)272-4456.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: anna.aman@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. Replies to office actions may not be sent via email. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please see MPEP 502.03 II (Article 5) for more details.
 
Discussion of the Merits of the Case
In any application not prosecuted by the inventor, a Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Only US registered Practitioners (not foreign attorneys) may represent applicants before the USPTO. Legal entities must be represented by US registered Practitioners. Examiner may not discuss the merits or specifics of a case without a proper POA on file.
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at:   https://www.uspto.gov/web/forms/sb0080.pdf
        
When Responding to Official USPTO Correspondence:
When responding to an official correspondence issued by the USPTO, including refusals, Notice of Allowances, or Notice of Abandonments, please note the following:
 
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
•    Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
•    https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
•    Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
•    Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
•    Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Drawings)
•    Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
 
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair

/Ania Aman/Examiner, Art Unit 2914